Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “biological cultivation/creatures” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the metes and bounds of the phrase “light of biological growth from external world” are unclear.
	Also regarding claim 1, the differentiation between “creatures” and biological cultivation is unclear.
	Regarding all the claims, the metes and bounds of the term “suitable” in the preamble are unclear.
	Also regarding claim 1, it is unclear whether the “shell” is positively configured for extraterrestrial space or merely comprises the capability to be provided in extraterrestrial space.
	Regarding claim 7 the metes and bounds of the phrase “far away” are unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1&2) as being anticipated by Stanhope US 4,583,321.

Regarding claim 1, Stanhope discloses an environmental forming apparatus suitable for biological cultivation in extraterrestrial space, comprising: 
a shell (10 at least figures 1-3); 
a biological cabin configured in an upper space of the shell (best shown at a top row in figure 3); 
a light management system configured in the upper space and for importing light of biological growth from external world (transparent top wall as described in at least column 1 lines 55-57); 
a thermal management system configured on the shell and configured for at least balancing a temperature of the upper space (at least column 4 lines 39-48); and 
a water supplying system configured on the shell and configured for providing water for creatures growth (at least column 3 lines 34-40 and reservoir 45 figure 4).

Regarding claim 5, Stanhope discloses the environmental forming apparatus suitable for biological cultivation in extraterrestrial space of claim 1, wherein an oxygen generating device that is configured to control oxygen releasing is set inside the biological cabin (column 3 lines 45-47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanhope.

Regarding claim 6, Stanhope teaches the environmental forming apparatus suitable for biological cultivation in extraterrestrial space of claim 1, but does not specify wherein the thermal management system comprises a heat insulation material layer set on an outer surface of the shell and an active temperature control device for keeping the temperature in the shell in a set range, the active temperature control device comprises a refrigeration fin clung on the shell.
However, such arrangement of elements is well known in the space travel and plant cultivation arts, and since Stanhope already renders the combination of such concepts as obvious, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such arrangement of thermal management elements, in order to provide an environment appropriate for growing plants, etc.; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Regarding claim 9, Stanhope teaches the environmental forming apparatus suitable for biological cultivation in extraterrestrial space of claim 6, but does not specify wherein the active temperature control device further comprises an electric heating sheet set inside the shell.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such arrangement of thermal management elements, in order to provide an environment appropriate for growing plants, etc.; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Regarding claim 10, Stanhope teaches the environmental forming apparatus suitable for biological cultivation in extraterrestrial space of claim 1, wherein a bottom of the shell is further connected with a second shell, the second shell and the shell are separately sealed (shown in a different embodiment in figure 6).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such arrangement of shells, in order to accommodate design preferences of multiple cultivation areas for a user, etc.; since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 

Allowable Subject Matter
Claims 2-4 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-4 and 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
the prior art does not disclose or make obvious the combination of limitations (best understood by the Examiner thus far) recited in claims 1-2; particularly the arrangement of the light guide tube, light-transmitting plate, cover plate, shell, etc.
the prior art does not disclose or make obvious the combination of limitations (best understood by the Examiner thus far) recited in claims 1 and 6-7; particularly the arrangement of the radiator, shell, fastening assembly, fin, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644